Case 1:19-md-02915-AJT-JFA Document 1079 Filed 12/04/20 Page 1 of 1 PagelD# 16490

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

IN RE: CAPITAL ONE CONSUMER )
DATA SECURITY BREACH LITIGATION ) MDL No. 1:19md2915 (AJT/JFA)

)

ORDER

On November 20, 2020, plaintiffs filed a motion to compel production of discovery from
the Amazon defendants (Docket no. 1051), a memorandum in support, and a notice of hearing
for December 4, 2020 at 10:00 a.m. On November 30, 2020, the Amazon defendants filed an
opposition to the motion. On December 1, 2020, this court scheduled the hearing on the motion
for Friday, December 4, 2020 at 12:00 p.m. On December 2, 2020, plaintiffs filed a reply.

Having reviewed the motion, memorandum in support, opposition, and reply and
considered the arguments of counsel, and for the reasons stated during the hearing on December
4, 2020, it is hereby,

ORDERED that plaintiffs’ motion is granted in part and denied in part.

Entered this 4th day of December, 2020.

/s/ sw

John F Anderson

inten ates Mi trate Jud
John F. An erson® rate Judge

Alexandria, Virginia United States Magistrate Judge
